TATE, Judge.
The plaintiff brings this suit to recover damages for the wrongful death of her husband, James Spurgeon. He was killed when one of the defendant’s trains collided with a car driven by William Renz in which the decedent Spurgeon was riding as a passenger. The defendant appeals from adverse judgment.
All issues of the present appeal have been discussed in the companion appeal decided this same day arising out of the same accident. Renz v. Texas & Pacific Railway Company, La.App., 138 So.2d 114. No issues on appeal is raised as to the amount of the award, which does not appear to be either manifestly excessive or manifestly inadequate.
For the foregoing reasons, the judgment of the trial court is affirmed at the cost of the defendant-appellant.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.
FRUGÉ, J., recused.